Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page11of
                                                           of223
                                                              223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page22of
                                                           of223
                                                              223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page33of
                                                           of223
                                                              223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page44of
                                                           of223
                                                              223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page55of
                                                           of223
                                                              223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page66of
                                                           of223
                                                              223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page77of
                                                           of223
                                                              223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page88of
                                                           of223
                                                              223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page99of
                                                           of223
                                                              223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page10
                                                         10of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page11
                                                         11of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page12
                                                         12of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page13
                                                         13of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page14
                                                         14of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page15
                                                         15of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page16
                                                         16of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page17
                                                         17of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page18
                                                         18of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page19
                                                         19of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page20
                                                         20of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page21
                                                         21of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page22
                                                         22of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page23
                                                         23of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page24
                                                         24of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page25
                                                         25of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page26
                                                         26of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page27
                                                         27of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page28
                                                         28of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page29
                                                         29of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page30
                                                         30of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page31
                                                         31of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page32
                                                         32of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page33
                                                         33of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page34
                                                         34of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page35
                                                         35of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page36
                                                         36of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page37
                                                         37of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page38
                                                         38of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page39
                                                         39of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page40
                                                         40of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page41
                                                         41of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page42
                                                         42of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page43
                                                         43of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page44
                                                         44of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page45
                                                         45of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page46
                                                         46of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page47
                                                         47of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page48
                                                         48of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page49
                                                         49of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page50
                                                         50of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page51
                                                         51of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page52
                                                         52of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page53
                                                         53of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page54
                                                         54of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page55
                                                         55of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page56
                                                         56of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page57
                                                         57of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page58
                                                         58of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page59
                                                         59of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page60
                                                         60of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page61
                                                         61of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page62
                                                         62of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page63
                                                         63of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page64
                                                         64of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page65
                                                         65of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page66
                                                         66of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page67
                                                         67of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page68
                                                         68of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page69
                                                         69of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page70
                                                         70of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page71
                                                         71of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page72
                                                         72of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page73
                                                         73of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page74
                                                         74of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page75
                                                         75of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page76
                                                         76of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page77
                                                         77of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page78
                                                         78of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page79
                                                         79of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page80
                                                         80of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page81
                                                         81of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page82
                                                         82of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page83
                                                         83of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page84
                                                         84of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page85
                                                         85of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page86
                                                         86of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page87
                                                         87of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page88
                                                         88of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page89
                                                         89of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page90
                                                         90of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page91
                                                         91of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page92
                                                         92of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page93
                                                         93of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page94
                                                         94of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page95
                                                         95of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page96
                                                         96of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page97
                                                         97of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page98
                                                         98of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page99
                                                         99of
                                                            of223
                                                               223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page100
                                                         100of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page101
                                                         101of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page102
                                                         102of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page103
                                                         103of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page104
                                                         104of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page105
                                                         105of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page106
                                                         106of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page107
                                                         107of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page108
                                                         108of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page109
                                                         109of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page110
                                                         110of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page111
                                                         111of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page112
                                                         112of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page113
                                                         113of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page114
                                                         114of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page115
                                                         115of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page116
                                                         116of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page117
                                                         117of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page118
                                                         118of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page119
                                                         119of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page120
                                                         120of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page121
                                                         121of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page122
                                                         122of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page123
                                                         123of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page124
                                                         124of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page125
                                                         125of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page126
                                                         126of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page127
                                                         127of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page128
                                                         128of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page129
                                                         129of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page130
                                                         130of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page131
                                                         131of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page132
                                                         132of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page133
                                                         133of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page134
                                                         134of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page135
                                                         135of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page136
                                                         136of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page137
                                                         137of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page138
                                                         138of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page139
                                                         139of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page140
                                                         140of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page141
                                                         141of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page142
                                                         142of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page143
                                                         143of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page144
                                                         144of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page145
                                                         145of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page146
                                                         146of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page147
                                                         147of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page148
                                                         148of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page149
                                                         149of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page150
                                                         150of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page151
                                                         151of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page152
                                                         152of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page153
                                                         153of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page154
                                                         154of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page155
                                                         155of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page156
                                                         156of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page157
                                                         157of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page158
                                                         158of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page159
                                                         159of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page160
                                                         160of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page161
                                                         161of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page162
                                                         162of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page163
                                                         163of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page164
                                                         164of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page165
                                                         165of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page166
                                                         166of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page167
                                                         167of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page168
                                                         168of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page169
                                                         169of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page170
                                                         170of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page171
                                                         171of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page172
                                                         172of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page173
                                                         173of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page174
                                                         174of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page175
                                                         175of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page176
                                                         176of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page177
                                                         177of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page178
                                                         178of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page179
                                                         179of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page180
                                                         180of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page181
                                                         181of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page182
                                                         182of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page183
                                                         183of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page184
                                                         184of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page185
                                                         185of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page186
                                                         186of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page187
                                                         187of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page188
                                                         188of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page189
                                                         189of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page190
                                                         190of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page191
                                                         191of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page192
                                                         192of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page193
                                                         193of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page194
                                                         194of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page195
                                                         195of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page196
                                                         196of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page197
                                                         197of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page198
                                                         198of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page199
                                                         199of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page200
                                                         200of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page201
                                                         201of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page202
                                                         202of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page203
                                                         203of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page204
                                                         204of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page205
                                                         205of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page206
                                                         206of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page207
                                                         207of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page208
                                                         208of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page209
                                                         209of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page210
                                                         210of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page211
                                                         211of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page212
                                                         212of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page213
                                                         213of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page214
                                                         214of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page215
                                                         215of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page216
                                                         216of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page217
                                                         217of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page218
                                                         218of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page219
                                                         219of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page220
                                                         220of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page221
                                                         221of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page222
                                                         222of
                                                             of223
                                                                223
Case
Case2:20-cv-01352-WSH
     2:05-mc-02025 Document
                      Document
                            1363-3
                                1-2 Filed
                                     Filed09/09/20
                                           09/09/20 Page
                                                    Page223
                                                         223of
                                                             of223
                                                                223
